DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
The amendment filed 02/18/22 is acknowledged and has been entered.  Claim 1 has been amended.  Claims 8-9 and 13-14 remain withdrawn as being directed to non-elected inventions.  Accordingly, claims 1-7, 10-12 and 15-18 are under examination.

Withdrawn Rejections
All rejections of claims not reiterated herein, have been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hasenbank et al in view of Lofas et al (US 5,716,854) and Zhang et al (J Anric. Food Chem. 2007, 55, pages 2079-2084) and further in view of Adamczyk et al., (WO 92/21769) (submitted in the IDS filed 08/04/2020).
Hasenbank et al (US 7,405,054) discloses a method for detecting an analyte in a sample (e.g. col 2, line 5- - col 3 line 60).  Hasenbank et al discloses that the method can be by sandwich immunoassay (e.g. abstract, col 2, lines 38-54, col 3, lines 52-60).  Hasenback et al discloses contacting the sample with device comprising a gold surface having a binding layer such as a dextran layer (hydrophilic polymer layer) for immobilizing a binding partner for the analyte (e.g. col 1, lines 40-57, col 3, col 7).  Hasenback et al discloses that the immobilized binding partner can be an antibody (first binding ligand) (e.g. col 3, lines 52-60, col 6, lines 39-50).  Hasenback et al discloses that the sandwich format comprises the addition of a second labeled antibody specific for the analyte (second ligand).
Hasenbank et al differs from the instant invention in failing to specifically teach the first ligand is directly immobilized to the dextran layer.
 Lofas et al discloses contacting a sample to a solid phase (substrate) of a spr detection device (e.g. col 1, lines 43-60, col 3 – col 4). Lofas et al discloses that the substrate comprises a dextran polymer layer (hydrophilic polymer layer) and having a ligand directly bound to the polymer layer wherein the ligand binds to the analyte (e.g. col 2, lines 32-36; col 3, lines 33-47; col 6 – col 7).  Lofas et al discloses that subsequent to the sample being contacted a second binding substance for the analyte is added when performing a sandwich immunoassay (e.g. col 1, lines 50-55, col 6, lines 16-26).
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate direct attachment and a dextran layer such as taught by Lofas et al into the method and device of Hasenback et al because Hasenback et al teaches that a dextran layer can be provided and Lofas et al shows that it is known and conventional in the art that antibodies can be directly immobilized to an activated dextran layer.  Thus one of ordinary skill in the art would have a reasonable expectation of success incorporating a dextran layer and direct attachment of the antibodies to the layer.
Hasenbank et al and Lofas et al differ from the instant invention in failing to teach diluting the sample with phosphate buffered saline)(PBS).
Zhang et al (J Anric. Food Chem. 2007, 55, pages 2079-2084) teaches that it is known and conventional in the art to dilute a sample with only PBS and teaches that this could reduce matrix interference from the sample to insignificant levels (e.g. page 2081, 2nd col lines 20-26, 49-59).
           It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate dilution of the sample with only PBS such as taught by Zhang et al into the modified method of Hasenbank et al because Zhang et al shows that it is known and conventional in the art and teaches that this could reduce matrix interference from the sample to insignificant levels.  Thus, one of ordinary skill in the art would have a reasonable expectation of success incorporating the dilution of the sample such as taught by Zhang et al into the modified method of Hasenbank et al.
Hasenbank et al., Lofas et al and Zhang et al differ from the instant invention in failing to teach the supplying of the second ligand, carboxymethyl dextran is supplied onto the substrate.
Adamczyk et al discloses methods for determining the presence or amount of an analyte in a sample and teaches the use of carboxymethyl dextran which can be added separately to the assay or in combination with the capture reagent or indicator reagent or as a buffer or in an ancillary binding member reagent without undue experimentation (e.g. page 9, lines 1-9, page 28, line 6 – page 29, line 13).  Adamczyk et al discloses that this provides for the use of a blocker of non-specific binding (same use as in Kaya et al). Adamczyk et al also discloses that it was discovered that the addition of a nonspecific binding blocker to the indicator reagent resulted in an increase to noise ratio (e.g. page 27).
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate carboxymethyl dextran with the labeled antibody (indicator reagent) in the modified method of Hasenback et al because Adamczyk et al teaches that it is known and conventional in the art that a blocker for non-specific binding can be added in combination with an indicator reagent or in an ancillary binding member reagent without undue experimentation and that the addition of a nonspecific binding blocker to the indicator reagent resulted in an increase to noise ratio. Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating carboxymethyl dextran with the labeled antibody and added to the assay as a combination reagent.
With respect to the concentration of carboxymethyl dextran as recited in the instant claims.  The optimum concentration of carboxymethyl dextran can be determined by routine experimentation and thus would have been obvious to one of ordinary skill in the art.  Also, Adamczyk et al specifically teaches that the concentration of the nonspecific binding blocker can be optimized (e.g. page 29, lines 5-8).  
With respect to claims 5-6 and 11 as currently recited.  Adamczyk et al also teaches that the carboxymethyl dextran can be added separately to the assay or in combination with the capture reagent or indicator reagent or as a buffer or in an ancillary binding member reagent (e.g. page 9, lines 1-9, page 28, line 6 – page 29, line 13) without undue experimentation and thus one of ordinary skill in the art would have a reasonable expectation of success to add the carboxymethyl dextran after the second ligand has been contacted.  Further, as shown by Adamczyk et al this would be optimization of the assay which can be done without undue experimentation.  Also, it would have been obvious to rearrange the order of the addition steps of the carboxymethyl dextran of in the modified method of Kaya et al with the second ligand because it has been held that merely reversing the order of steps in a multi-step process in not a patentable modification absent unexpected or unobvious results, Ex parte Rubin, 128 U.S.P.Q. 440 (P.O.B.A. 1959).  Cohn v. Comr. Patents, 251 F. Supp. 437, 148 U.S.P.Q. 486 (D.C. 1966) 251 FSupp 437, 148 USPQ 486.
Also, with respect to claim 6 as currently recited. Both Hasenbank et al (e.g.  col 10) and Adamczyk et al teaches that the complexes can be subjected to a washing step (cleaning step) containing a buffer reagent (as disclosed in para. 0049 of the current specification a buffer can be considered a cleaning reagent) and as shown supra Adamczyk et al teaches the buffer reagent can include the carboxymethyl dextran.

Claims 7, 12 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hasenbank et al., Lofas et al., Zhang et al and Adamczyk et al as applied to claims 1-6 and 10-11 above, and further in view of Kaya et al (WO 2013/042603) (submitted in the IDS filed 08/04/2020) (English computer translation provided).
          

          See above for the teachings of Hasenbank et al., Lofas et al., Zhang et al and Adamczyk et al.
          Hasenbank et al., Lofas et al., Zhang et al and Adamczyk et al differ from the instant invention in failing to teach the detection of cardiac troponin I.
          Kaya et al teaches the detection of troponin I by sandwich immunoassay and discloses cardiac troponin I antibodies for the detection (e.g. para’s 0123-0126 of translation).
          It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate antibodies and the detection of cardiac troponin I into the modified method of Hasenbank et al because Hasenbank et al is generic with respect to the analyte and Kaya et al shows that it is known and conventional in the art to use antibodies specific for cardiac troponin I in order to detect troponin I in a sample.  Further, one of ordinary skill in the art would use the appropriate reagents to detect the desired analyte of interest, in this case cardiac troponin I.  Thus, one of ordinary skill in the art would have a reasonable expectation of success incorporating antibodies and the detection of cardiac troponin I in the modified method of Hasenbank et al.

Response to Arguments
Applicant’s arguments filed 02/18/22 with respect to claim(s) 1-7, 10-12 and 15-18 have been considered but are moot in view of the new grounds of rejection.


Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Pearson et al (Journal of Immunological Methods 221, , 1998, pages 87-94) discloses an SPR sandwich immunoassay method.
Ookouchi et al (US 2014/0193302) discloses a hydrophilic layer for immobilizing capture agents onto a sensor.
Vancurova, Ivana (Cytokine Bioassays: Methods and Protocals, Methods in Molecular Biology vol. 1172, pages 39-47) discloses carboxymethylated dextran coating on a surface for the immobilization of capture agents.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/           Primary Examiner, Art Unit 1641